DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The corrected Abstract was received on 5/17/2022 and is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng in US Patent 5301705. Zheng teaches an expandable tent, comprising: a tent structure having a side wall (70/74/78/82) made of one of mesh and fabric material, the tent comprising an open internal volume (within the walls), the side wall including at least one access panel (90), the access panel providing entrance into and egress from the open internal volume; the tent having a roof portion (86) connected to the side wall, the roof portion and the side wall fully enclosing the internal volume; a hatch portion (142) forming part of the roof portion, the hatch portion connected at one end (the inner end) to the roof portion, the hatch portion extending over an opening (132) in the roof portion, the opening defined by edges of the opening; the one of mesh and fabric material attached to the hatch portion and along at least one edge (the inner edge) of the opening; at least one rib (122) pivotally mounted on the tent structure at one edge of the opening, the at least one rib supporting the at least one of mesh and fabric material; the hatch portion moveable between open (Fig. 3) and closed positions (Fig. 4) over the opening, the internal volume of the tent structure vertically expanding when the hatch portion is in its open position, the opening of the hatch portion expanding the open internal volume. 
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng in US Patent 5301705. Zheng teaches an expandable tent, comprising: a. a tent structure having a side wall (70/74/78/82) made of one of mesh and fabric material, the tent comprising an open internal volume (within the side walls), the side wall including at least one access panel (90), the access panel providing entrance into and egress from the open internal volume; the side wall, fully enclosing the open internal volume; a hatch portion (134) forming part of the side wall, the hatch portion connected at one end (the lower end) to the side wall, the hatch portion extending over an opening (132) in the side wall portion, the opening defined by an edge of the opening; the one of mesh and fabric material attached to the hatch portion and along at least one edge of the opening; at least one rib (122) pivotally mounted on the tent structure at one edge of the opening, the at least one rib supporting the at least one of mesh and fabric material; the hatch portion moveable between open (Fig. 3) and closed (Fig. 4) positions over the opening, the open internal volume of the tent laterally expanding when the hatch portion is in its open position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rolling as applied to Claim 1 above in view of Cheng in US Patent 562499. Rolling is silent on the attachment of the rib. Cheng teaches a pivotally mounted rib (60), a bracket (the bottom end of 60) attached to the at least one rib, the bracket having a first aperture (through which 26 projects) in a surface of the bracket, the bracket rotatably moveable with the at least one rib; a flange (20) attached to a structural member (50), the flange including a plurality of second apertures (26); a shaft (42) removably inserted in said first aperture and one of said plurality of second apertures to secure said at least one rib to the structural member of the tent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rolling by using a flange and bracket as taught by Cheng in order to allow the user to adjustably secure the rib.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cummins as applied to Claim 3 above in view of Cheng in US Patent 562499. Cummins is silent on the attachment of the rib. Cheng teaches a pivotally mounted rib (60), a bracket (the bottom end of 60) attached to the at least one rib, the bracket having a first aperture (through which 26 projects) in a surface of the bracket, the bracket rotatably moveable with the at least one rib; a flange (20) attached to a structural member (50), the flange including a plurality of second apertures (26); a shaft (42) removably inserted in said first aperture and one of said plurality of second apertures to secure said at least one rib to the structural member of the tent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cummins by using a flange and bracket as taught by Cheng in order to allow the user to adjustably secure the rib.

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636